DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/7/22 have been fully considered but they are not persuasive.  The applicant submits the prior art does not disclose the following limitations of the claimed invention:
determining a region of interest within a field of view common between the first image capturing device and a second image capturing device, as stated in claim 1;
an image upscaling module to upscale a resolution of a determined corner to match a resolution of the corners within a field of view within an image captured by the second camera while other portions of the region of interest are not upscaled, as stated in claim 8;
wherein determining a region of interest comprises performing pixel analysis to identify an object to be tracked within the region of interest, as stated in claim 17;
wherein determining a region of interest comprises performing object recognition to identify an object to be tracked within the region of interest, as stated in claim 18.  The Examiner respectfully disagrees.
Re claim 1)  The Griffith reference discloses a method of determining a region of interest (see figure 2, elements 72: the central portions of image 52 is determined to be the region of interest) within a field of view (see figure 2, elements 62 and 72: portion 72 of image 52 has a common field of view with a smaller portion of image 50) common between the first image capturing device (see figure 1, element 18) and a second image capturing device (see figure 1, element 14), the first image capturing device capturing an image at a lower resolution than the second image capturing device (see para 4, 18, and 20-21).  Therefore, the combination of Griffith  and Chou references discloses all the limitations of the claimed invention.
Rec claim 8) The Griffith reference discloses an image upscaling module (see figure 2, element 54) to match the corners within a field of view within an image captured by the second camera (see figure 2, element 62 and para 22).  The Chou reference discloses an imaging device with a high resolution camera and a low resolution camera and a resolution upscaling module that upscales the resolution of the low-resolution image to the resolution of the high-resolution image (see para 38).  Therefore, the combination of Griffith  and Chou references discloses all the limitations of the claimed invention.
Re claim 17)  The Chou reference discloses wherein determining a region of interest comprises performing pixel analysis to identify an object to be tracked within the region of interest (see figure 8, step S814; para 63-65).  Therefore, the combination of Griffith  and Chou references discloses all the limitations of the claimed invention.
Re Claim 18)  The Chou reference discloses wherein determining a region of interest comprises performing object recognition to identify an object to be tracked within the region of interest (see figure 8, step S814; para 63-65).  Therefore, the combination of Griffith  and Chou references discloses all the limitations of the claimed invention.
Applicant’s arguments, see the reply, filed 10/24/22, with respect to claims 6, 11, 12, 16, 19, and 20 have been fully considered and are persuasive.  The 35 U.S.C. rejections of claims 6 and 16 has been withdrawn. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, and 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795.
In regard to claim 1, Griffith et al., US 2015/0097981, discloses a method of determining a region of interest, comprising: 
with a first image capturing device (see figure 1, element 18), determining a region of interest (see figure 2, elements 72: the central portions of image 52 is determined to be the region of interest) within a field of view (see figure 2, elements 62 and 72: portion 72 of image 52 has a common field of view with a smaller portion of image 50) common between the first image capturing device (see figure 1, element 18) and a second image capturing device (see figure 1, element 14), the first image capturing device capturing an image at a lower resolution than the second image capturing device (see para 4, 18, and 20-21); 
determining a corner defining the region of interest (see para 22: corner of central portion 72); and 
upscaling the determined corner to match a corner within a field of view of an image captured by the second image capturing device (see figure 2, elements 54 and 62; para 22).  
The Griffith reference does not specifically disclose that the upscaling is upscaling a resolution of the first image with a lower resolution to the higher resolution of the second image.
Chou et al, US 20170366795, discloses an imaging device with a high resolution camera and a low resolution camera and a resolution upscaling module that upscales the resolution of the low-resolution image to the resolution of the high-resolution image (see para 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795, to have a resolution upscaling module that upscales a resolution of the determined corner to match a resolution of a corner within a field of view of an image captured by the second image capturing device which has a higher resolution than the first image capturing device, in order to better match the images to combine the images for a higher quality image.
In regard to claim 2, Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795, discloses the method of claim 1.  The Griffith reference discloses comprising completing the upscaling of the corner within a single frame (see figure 2, element 62 and para 22: the corner of image 50 is upscaled, each captured image reads on a single frame).
In regard to claim 3, Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795, discloses the method of claim 1.  The Griffith reference discloses wherein the first image capturing device and second image capturing device are within the same device (see figure 1, element 22).
In regard to claim 4, Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795, discloses the method of claim 1.  The Griffith reference discloses wherein the first image capturing device and second image capturing device have different fields of view (see para 8).
In regard to claim 5, Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795, discloses the method of claim 1.  The Griffith reference discloses wherein the first image capturing device is an image capturing device that captures an image within the electromagnetic spectrum (see para 23).
In regard to claim 7, Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795, discloses the method of claim 1.  The Griffith reference discloses wherein the first image capturing device sends image data captured to a host device for corner determination and corner upscaling (see figure 2, elements 54-60 and para 21-22).
In regard to claim 17, Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795, discloses the camera device of claim 1.  The Griffith reference does not specifically disclose wherein determining a region of interest comprises performing pixel analysis to identify an object to be tracked within the region of interest. 
Chou et al., US 20170366795, discloses wherein determining a region of interest comprises performing pixel analysis to identify an object to be tracked within the region of interest (see figure 8, step S814; para 63-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795, wherein determining a region of interest comprises performing pixel analysis to identify an object to be tracked within the region of interest, in order to better match the images to combine the images for a higher quality image.
In regard to claim 18, Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795, discloses the camera device of claim 1.  The Griffith reference does not specifically disclose wherein determining a region of interest comprises performing object recognition to identify an object to be tracked within the region of interest. 
Chou et al., US 20170366795, discloses wherein determining a region of interest comprises performing object recognition to identify an object to be tracked within the region of interest (see figure 8, step S814; para 63-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795, wherein determining a region of interest comprises performing object recognition to identify an object to be tracked within the region of interest, in order to better match the images to combine the images for a higher quality image.
The Griffith reference discloses wherein determining a region of interest comprises performing object recognition to identify an object to be tracked within the region of interest (see figure 10; abstract and 122-124).
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795, and Allen et al., US 6,972,787.
In regard to claim 8, Griffith et al., US 2015/0097981, discloses the image capturing system, comprising: 
a first camera (see figure 1, element 18 and para 18), comprising: 
a region of interest module (see figure 2, element 68 and para 22) to: 
identify a region of interest (see figure 2, element 72 and para 22: the central portions of image 52 is determined to be the region of interest); and 
determine a corner defining the region of interest (see para 22: corner of the block); 
a second camera (see figure 1, element 14) having a higher resolution than the first camera (see para 4 and 18); and 
an image upscaling module (see figure 2, element 54) to match the corners within a field of view within an image captured by the second camera (see figure 2, element 62 and para 22).
The Griffith reference does not specifically disclose that the upscaling is upscaling a resolution of the first image with a lower resolution to the higher resolution of the second image.
Chou et al, US 20170366795, discloses an imaging device with a high resolution camera and a low resolution camera and a resolution upscaling module that upscales the resolution of the low-resolution image to the resolution of the high-resolution image (see para 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795, to have a resolution upscaling module that upscales a resolution of the determined corner to match a resolution of a corner within a field of view of an image captured by the second image capturing device which has a higher resolution than the first image capturing device, in order to better match the images to combine the images for a higher quality image.
The Griffith and Chou references do not specifically disclose wherein the region of interest comprises an object within a field of view that is to be tracked.
Allen et al., US 6,972,787, discloses and camera system with a camera that emits a light to illumination a region of interest and tracks an object in region to keeps moving the camera to center the field of view on the object (see figure 10; abstract and 122-124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795 and Allen et al., US 6,972,787, wherein the region of interest comprises an object within a field of view that is to be tracked, in order to keep the object automatically centered in the field of view. 
In regard to claim 9, Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795 and Allen et al., US 6,972,787, discloses the image capturing system of claim 8.  The Griffith reference discloses wherein the image upscaling module receives upscaling data from a processor (see figure 1, element 24) of a host device communicatively coupled to the image capturing system (see para 19-22).
In regard to claim 10, Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795 and Allen et al., US 6,972,787, discloses the image capturing system of claim 8.  The Griffith  and Chou references do not specifically disclose wherein the first camera records an infrared image.
Allen et al.., US 6,972,787, discloses a dual camera system with a first camera (742) that records an infrared image (see figure 7 and para 72-74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795 and Allen et al., US 6,972,787, wherein the first camera records an infrared image, in order to capture images at night, making the system more versatile.

Allowable Subject Matter
Claims 13-15  are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  	In regard to claims 13-15, the prior art does not disclose a camera device with the combination of limitations specified in the claimed invention, specifically the limitations of:
		receive an upscaled image from the first image capturing device that includes the demarcated corners defining the region of interest in the high- resolution image, identify coordinates defining the demarcated corners within the high- resolution image of the second camera; identify a region of interest within the field of view of the second image capturing device based on an identification of coordinates of the demarcated corners, as stated in claim 13.
Claims 6, 11, 12, 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0267176, discloses an imaging system that captures a region of interest from a first and second camera.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs